 In the Matter of LILLY DACHE,INC.andJOINT BOARD OF MILLINERYWORKERS, LOCALS 24, 42, AND 90.Case No. R-2597.=Decided, July 3, 1941Jurisdiction:millinery manufacturing industry.Investigation and Certification of Representatives:existence of question : stip-ulation_as . to ; seasonalemployees on strike permitted to vote in election ;election necessary.Unit Appropriate for Collective Bargaining:all copyists,head copyists—milli-ners, improvers,table runners,feather trimmers,blockers,blockmakers,stitchers,and employees in the shipping department;excluding executives andsupervisory employees,sales and showroom employees,office, clerical andmaintenance employees,designers,workroom feeders, shoppers,stockroomemployees,and employees in the bag department.Mr. Robert AbelowandMr. Lewis G. Bernstein,of New York City,for the Company.Markenbich and Null, by Mr. Samvuel Null,of New York City, for the'Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDDIRECTION OF ELECTION,STATEMENTOF THE CASEOn April 23, 1941, Joint Board of Millinery Workers, Locals 24,42, and 90, herein called the Union, filed with the Regional Director forthe SecondRegion(New York City) a petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of Lilly Dache, Inc., New York City, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 19, 1941, the NationalLabor Relations 'Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2,'as amended, orderedan investigation and .authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.33 N. L.R. B., No. 26.t121 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 19, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Union.Pursuant to notice, a hearing was held on May 28, 1941, at New YorkCity, before Christopher W. Hoey, the Trial Examiner duly designatedby the Chief Trial Examiner. The Company and the Union wererepresented by counsel and both participated in the hearing.Fullopportunity to'be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded both parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On May 29, 1941, the Company filed a request for oral argumentbefore the Board at Washington, D. C., and permission to file a brief.On June 2, 1941, the Board denied.the request for oral argumentand granted permission to both.parties to file briefs with the Board insupport of their respective contentions.On June 14, 1941, and onJune 17, 1941, respectively, the Union and the Company filed briefswhich the Board has considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYLilly Dache, Inc., is engaged in the manufacture of costume milli-nery and accessories at its plant in New York City.The value offinished materials used in the, fabrication of millinery at the Com-pany's plant, all of which are purchased by the Company within theState of New York, amounts annually to between $80,000 and $140,-.000.During the year 1940, the value of the millinery, bags, andaccessories manufactured by the Company was between $400,000 and$600,000.Fifty per cent of such manufactured products were shippedand sold to points outside the State of New York.II.THE ORGANIZATION INVOLVEDJoint Board of Millinery Workers, Locals 24, 42, and 90, is a labororganization affiliated with United Hatters, Cap and MillineryWorkers International Union and with the American Federation ofLabor.Local 24 has jurisdiction of millinery hand workers, milli-ners, stitchers, and operators.Local 42 has jurisdiction over blockersand block makers.Local 90 has jurisdiction over shipping employees.These local unions admit to membership employees of the Company. LILLYDACBJEj.INC.1123III.THE QUESTION CONCERNING REPRESENTATIONOn January 30, 1941, the Union asked the Company to recognize theUnion as exclusive bargaining agent for, its employees.To the. dateof the hearing the Company had not accorded the Union such recog-nition.At the hearing the Company and the Union stipulated that' a'question had arisen concerning the representation of employees ofthe Company.A statement prepared by the Regional Director and introduced inevidence discloses that the Union represents a substantial number ofemployees in the alleged appropriate unit.,We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I,, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union and the Company agree that copyists, milliners, im-provers, table runners, feather trimmers, blockers, block makers,stitchers, and employees in the shipping department should be in-cluded in the appropriate unit.They further agree that executivesand supervisory employees, sales and showroom employees, and office,clerical, andmaintenance employees should be excluded from theappropriate unit.The Union and the Company disagree in respectto the inclusion of designers, workroom feeders, stockroom employees,shoppers, and employees in the bag department.2The Union wouldexclude and the Company would include such workers.The Com-i In support of its claim to represent a majority of employees in the alleged appropriateunit, the Union submitted to the Regional Director 5 undated applications for membershipwhich bear apparently genuine signatures of employees whose names appear on the Com-pany's pay roll of March 1, 1941. The Union further submitted an undated petition bearing133 names,57 of which appear to be genuine signatures of employees on the Company'spay roll of March 1, 1941. The petition recites that the signers designate the Union asbargaining agent for them.There are about 121 employees in the unit proposed by the Union.8 The Union also desires to exclude crochet workers and employees in the glove departmentfrom the unit.The Company discontinued its glove department in 1940.The Companyassigned a milliner to do some crocheting for certain models.When this work was com-pleted;-the employee was returned to her work as-milliner.The Company does not ordi-narily employ crochet workers. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDpany and the Union further.disagree in respect to the' classificationof certain. individual employees.Designers create millinery styles and make "models to be copied.They make hats for special customers, for the theater, and for fash-ion shows.They work on regular production in off seasons.About25 per cent of the Company's production represents, hats actuallymade by designers.Designers are highly paid salaried employees.The Union considers designers to.be creative workers rather thancraft employees; they are not, eligible to membership in the Union.We shall exclude designers from the bargaining unit.Workroom feeders, following the directions of the manager andhead forelady,-cut.and assemble in a bag the necessary materials forthe construction of a hat.While they do not hire or discharge otheremployees, the testimony of witnesses indicates that they are regardedby hourly paid workroom employees as persons of supervisory au-thority.Workroom. feeders are on a salary basis and are not paidfor overtime work.We shall exclude workroom feeders from theappropriate unit.The Company employs one shopper, who is assisted by employeesin the stockroom., She spends most of her time outside the shop,making purchases to supplement the stockroom supplies. Theshopper does no work in the making of hats. The shopper is asalaried employee and the Company does not keep any record ofthe number of hours she works.We shall exclude the shopper. fromthe appropriate unit.Stockroom employees, or stockroom feeders as they are listed onthe pay roll, are not engaged in the active production of hats.Theyassist. the shopper when needed.The Union contends that stock=room employees have no permanent place in craft organization be-cause their jobs are transitory.Stockroom employees are not in=eluded in contracts of production workers between the Union andcompetitors of the Company in the metropolitan area of New YorkCity.We shall exclude stockroom employees from the appropriateunit.The Company operates a bag department where bags are made toorder to match millinery.One employee in the department is desig-nated as the bagmaker and is in charge of all the work of the de-.partment.Stitchers and table runners assist him.The Companytransfers them to other departments when they are not needed inthe bag department.Bag making is considered a separate craft, andsuch employees are ineligible to membership in the Union.We shallexclude all employees in the bag department from the appropriateunit.- LTLLY DACI E;',INC;.125Five employees listed as copyists on the pay roll are salaried em-ployees.Other copyists are hourly paid.The Union contends thatthese employees. are fitters.The Company characterizes- them ashead copyists and more experienced workers.These head copyistshave some" direct contact with customers of the . Company when theyare sent.to the salesroom to adjust and alter hats for customers.They direct corresponding changes to. be made in such hats.TheCompany contends that these head copyists are not supervisors andthat any experienced copyist may be similarly called to adjust andalter hats for customers.Since head copyists are primarily produc-tion employees, we shall include them.with hourly paid copyists inthe appropriate unit.James Cole, employed as a handyman, assists the maintenanceemployee with the heating apparatus and also assists in the shippingroom.Since a strike, hereinafter discussed, he has been workingentirely in, the shipping department.The Company listed him asa shipping employee on the pay roll of March '8, which we .find inSection VI, below, to be an appropriate date for determining eligibil-ity to vote in the election which we shall direct.:We. shall includehim in the unit.We find that all copyists, head copyists, milliners, improvers, tablerunners, feather trimmers, blockers, block, makers, stitchers, and'employees in the shipping department of Lilly Dache,. Inc., NewYork City, excluding executives and supervisory employees, salesand showroom employees, office, clerical, and maintenance employees,designers,workroom feeders, shoppers, stockroom employees, andemployees in the bag department,. constitute a'-unit appropriate forthe purposes of collective bargaining and that said unit will insureto employees of the Company the full benefit of their right to. self,-organization and to collective bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation of employeesof the Company can best be resolved by, and we shall accordinglydirect, an.election by secret ballot.On March 5, 1941, some employees of the Company wenton strike.The strike was in progress at the time of the hearing. The record'does not disclose the number of strikers or that employees were hiredto replace them. The .Company contends that such striking employeesshould not vote in' the electionsince, as seasonalemployees, theywould be laid off at this time even if -there were no strike.TheCompany's next busy,seasonbegins about September 15 and reachesiitspeak in October.,Seasonalemployees have no expectancy ofreemployment with the Company before that time.r 126DECISIONS OF NATIONAL LABOR RELATIONS BOARD-:The'Uliion contends that the pay-roll period ending March 8, 1941,should be taken `for the purposes of eligibility.There are 116 em-ployees in the appropriate unit on this pay roll.The Companyicontends. that the pay roll nearest the date of filing the petition, which,employees, would be more appropriate. Inasmuch as employees ofthe Company whose names appear on the pay roll of March 8, 1941,:retain their status as employees whether they are considered as em-ployees: who ceased work in connection with a current labor disputeor' as employees laid off by virtue of the seasonal nature of theiremployment,' we find that they are entitled to participate in theselection of the bargaining agent.Those'eligible to vote in the election shall be employees in the appro-priate unit who were employed during the pay-roll period ending-March 8, 1941; subject to such limitations and additions as are setforth in the Direction of, Election.The Union requests that it bedesignated on' the ballot as-Millinery Workers Union, affiliated withthe American Federation of Labor.We shall grant the request.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board.makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Lilly, Dache, Inc., New York City, within2.All copyists, head copyists, milliners, improvers, table runners,.feather trimmers, blockers, block makers, stitchers, and employees inthe shipping department of Lilly Dache, Inc., New York City, butexcluding executives and supervisory employees, sales. and showroomemployees, office, clerical, and maintenance employees, designers, work-room feeders, shoppers, stockroom employees, and employees in thebag department, constitute a unit appropriate for the purposes ofcollective bargaining'within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is-herebyDmEarnn that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of 'collective bargaining'with Lilly Dache, Inc., New York City, an election by secret ballotshall be conducted as early as possible, but not. later than thirty (30)days from the date of this Direction of Election, under the direction .LILLY DACEE, INC.127and supervision of the'Regional.Director. for,the Second Region,.actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongcopyists, head copyists, milliners, improvers, table runners, feathertrimmers, blockers, block makers, stitchers, and employees in, the ship-ping department of the Company, who were. employed during the pay-roll period ending March, 8, 1941, including employees who ; did'. notwork during that pay-roll period because they were ill or on vacationor in the active military service or training of the United, Statesi ortemporarily laid off, but excluding executives and supervisory em-ployees, sales and showroom employees, office, clerical, and mainte-nance employees, designers, workroom feeders, shoppers, stockroomemployees,, employees in the bag department, and employees who have ,since quit or been discharged for cause, to determine whether or notsaid employees desire to be represented by Millinary Workers Union,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.MR. EDWIN S. SMITH, concurring :-The designers, work feeders, shoppers, stockroom employees, andemployees in the bag department are all engaged in work that placesthem on the fringe of the functions of employees admittedly in theunit.Following the usual practice of the Board, I agree that the fore-going employees should be excluded from the unit on the ground thatthe only labor organization involved desires their exclusion.3See authorities cited in my dissenting opinion inNationalLead Company(TitaniumDivision)andGas, By-Product, Coke & Chemical Workers, Local No. 12212, District 50,United Mine Workers of America,32 N. L. R. B. 697. See alsoLewittes &Sons,use.,also known as Silcon Furniture Company, Inc.and The Groverville Corp.,and'UnitedFurniture Workers of America,.33N. L. R. B. 29.